NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 12-4313
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                CONSTANCE TAYLOR,

                                                      Appellant
                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. No. 2-06-cr-00658-003)
                      District Judge: Honorable Anita B. Brody
                                    ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 16, 2014

       Before: AMBRO, HARDIMAN and GREENAWAY, JR., Circuit Judges.

                                (Filed: January 16, 2014)
                                     ____________

                                       OPINION
                                     ____________

HARDIMAN, Circuit Judge.

      Constance Taylor appeals an order of the District Court imposing restitution after

we vacated and remanded the original restitution order for clarification. Counsel for

Taylor has moved for permission to withdraw pursuant to Anders v. California, 386 U.S.
738 (1967). We will grant counsel’s motion and affirm the District Court’s order.

                                              I

       Because we write for the parties, who are well acquainted with the case, we recite

only the facts and procedural history essential to our decision.

       Taylor was convicted on one count of conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371, and two counts of interference with the administration of

internal revenue laws, in violation of 26 U.S.C. § 7212(a). The District Court sentenced

Taylor to 60 months’ imprisonment on the conspiracy charge, 30 months’ imprisonment

for each count of interference, and three years of supervised release for all three counts.

The two interference sentences were to be served concurrently to each other but

consecutive to the conspiracy conviction for a total term of 90 months’ imprisonment.

The District Court also entered an order for a special assessment of $300 and restitution

of $3.3 million.

       In Taylor’s prior appeal, we held the restitution order deficient because the District

Court failed to consider Taylor’s financial situation and never set the manner and

schedule of restitution payments. See United States v. Crim, 451 F. App’x 196, 210 (3d

Cir. 2011). This violated the Mandatory Victims Restitution Act, which requires the

District Court to specify the manner in which the defendant will pay restitution in light of

a defendant’s economic circumstances. See 18 U.S.C. § 3664(f)(2). Thus, we vacated

and remanded the restitution order for clarification by the District Court. Crim, 451 F.
2
App’x at 210.

       On remand, the District Court considered the fact that Taylor will make only $100

per year during her period of incarceration and ordered her to pay restitution at $100 per

year until further order. Taylor filed this timely appeal, and her counsel moved to

withdraw pursuant to Anders.1

                                             II

       In a case arising under Anders, we determine whether: (1) counsel has adequately

fulfilled the Anders requirements; and (2) an independent review of the record presents

any non-frivolous issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       To meet the first prong, appointed counsel must examine the record, conclude that

there are no non-frivolous issues for review, and request permission to withdraw.

Counsel must accompany a motion to withdraw with “a brief referring to anything in the

record that might arguably support the appeal.” Anders, 386 U.S. at 744. Taylor’s

counsel identified one potential ground for appeal—Taylor’s allegation of prosecutorial

misconduct stemming from a violation of Brady v. Maryland, 373 U.S. 83 (1963)—and

discussed why it lacks merit. Our remand order sought clarification from the District

Court only on the manner of restitution payments, and the District Court complied with

our order. See Crim, 451 F. App’x at 210.


       1
       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291.

                                             3
       We find that counsel’s discussion of the reasons why no appealable issue exists

meets the requirements of Anders’s first prong. As we explain below, our independent

review of the record confirms counsel’s view that there are no meritorious issues for

appeal.

                                             III

       Taylor argues the District Court failed to consider her economic circumstances in

ordering the manner and schedule of restitution payments as required by the Mandatory

Victims Restitution Act, 18 U.S.C. § 3664(f)(2). We exercise plenary review over the

District Court’s application of those legal standards to the restitution order. United States

v. Quillen, 335 F.3d 219, 221–22 (3d Cir. 2003). Under the Act, the District Court must

review the defendant’s assets, projected earnings, and financial obligations in order to set

a schedule for the payment of restitution. 18 U.S.C. § 3664(f)(2). The District Court

considered Taylor’s economic circumstances by noting that she would earn $100 during

her period of incarceration and ordered her to make annual restitution payments in this

amount. This satisfied our remand order and the requirements of the Mandatory Victims

Restitution Act.

       Taylor next claims the District Court failed to prove the total restitution amount on

remand. We vacated and remanded “so that [the District Court] may specify the amount

of restitution and the method, manner and schedule of payment . . . .” Crim, 451 F. App’x

at 210. The District Court did precisely what we directed it to do by entering an amended

                                              4
judgment that ordered Taylor to pay $3.3 million in restitution at $100 per year. By

instructing the District Court to “specify the amount of restitution” on remand, we did not

ask it to make this calculation anew. Id. We remanded only to allow the District Court to

correct its “failure to take into account [Taylor’s] financial resources and [its] failure to

state on the record the manner and schedule of payments.”

       The balance of Taylor’s brief argues the Government failed to provide sufficient

evidence to merit a conviction, committed Brady violations at trial, conducted illegal

searches prior to her indictment, unlawfully arrested and detained her, and illegally

intercepted her communications. All of these issues go beyond the scope of our remand

to the District Court. It would have been error for the District Court to consider these

arguments on remand, and we may not consider them in reviewing the District Court’s

restitution order. See Skretvedt v. E.I. DuPont de Nemours, 372 F.3d 193, 203 (3d Cir.

2004). We rejected Taylor’s sufficiency of the evidence arguments for the interference

convictions in her last appeal, and she waived her sufficiency of the evidence argument

on the conspiracy charge by not raising it then. See Crim, 451 F. App’x at 202–03. Her

remaining arguments were either waived by her failure to raise them then, see United

States v. Pultrone, 241 F.3d 306, 307–08 (3d Cir. 2001), or should be brought before the

District Court in collateral proceedings, see United States v. Sandini, 888 F.2d 300, 311–

12 (3d Cir. 1989).




                                               5
                                            IV

      For the reasons stated, we will affirm the District Court’s restitution order, and in a

separate order, grant counsel’s motion to withdraw.




                                             6